       Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :             97-CR-1105(LAP)
                                   :
MICHAEL MUNGIN,                    :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:


       Before the Court is Defendant Michael Mungin’s motion for

compassionate release pursuant the 18 U.S.C. section

3582(c).    (Dkt. no. 255).     For the reasons set out below, the

motion is denied.


  I.     Background


       A. The Offense Conduct, Guilty Plea, and Sentencing

       From 1989 to 1997, the Defendant was a member of “Tito’s

Crew,” a violent drug-trafficking organization that operated in

upper Manhattan and was led by Jose Erbo, also known as “Tito.”

(PSR ¶¶ 30, 33). As a member of Tito’s Crew, the Defendant acted

as a paid killer, receiving tens of thousands of dollars for

participating in three murders and an attempted murder over a

span of six years.




                                      1
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 2 of 11



    On August 11, 1992, while in the vicinity of 181st Street

and Amsterdam Avenue in Manhattan, Erbo saw Epifiano Delacruz,

who was an associate of a rival drug dealer. (Id. ¶ 34). He

called the Defendant, asking the Defendant to come to the area.

(Id.). When the Defendant arrived, Erbo pointed out Delacruz and

told the Defendant to shoot him. (Id.). The Defendant followed

orders: He approached Delacruz and shot him six times. (Id.).

Delacruz survived, but Erbo paid the Defendant approximately

$10,000 for his role in the attempted murder. (Id.).


    Eight months later, on April 8, 1993, Erbo again called on

the Defendant to execute a hit. This time, Erbo and the

Defendant were on a motorcycle in the vicinity of 135th Street

and Broadway in Manhattan, when Erbo spotted Rafael Abrue--whom

Erbo believed was an informant--near a coffee shop. (Id. ¶ 36).

Erbo instructed the Defendant to shoot Abrue, and the Defendant

again complied, killing Abrue by shooting him five times. (Id.).

Erbo paid the Defendant approximately $8,000 for committing the

murder. (Id.).


    The Defendant’s next murder came in 1994. In March of that

year, Erbo had agreed to help one of his cocaine suppliers kill

Nelson Almonte, whom the supplier believed was passing

information to the Drug Enforcement Administration. (Id. ¶ 37).

On April 22, the supplier spotted Almonte in the vicinity of


                                    2
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 3 of 11



191st Street and Wadsworth Terrace and paged Erbo, who in turn

paged the Defendant. (Id.). When the Defendant arrived, he and

Erbo followed Almonte via motorcycle as he drove through

Manhattan. (Id.). As the motorcycle pulled up to Almonte’s car,

the Defendant fired approximately 11 bullets at the vehicle,

killing Almonte and seriously injuring three other passengers.

(Id.). Erbo paid the Defendant several thousand dollars for his

role in the murder. (Id.).


    Finally, in April 1997, Erbo accepted a contract to murder

an individual named Carlos Correa. (Id. ¶ 40). Once again, Erbo

turned to the Defendant for assistance, directing the Defendant

to carry out the killing. (Id.). The Defendant located Correa on

April 7, and shot him five times, killing him. (Id. ¶ 41). The

Defendant again received several thousand dollars for the

murder. (Id.).


    On November 19, 1999, the Defendant was charged in a four-

count Information, S6 97 Cr. 1105. Counts One through Four

charged the Defendant with committing violent crimes in aid of

racketeering, in violation of Title 18, United States Code,

Sections 1959(a)(5) and 2, by attempting to murder Epifiano

Delacruz and conspiring to murder Rafael Abrue, Nelson Almonte,

and Carlos Correa.




                                    3
        Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 4 of 11



       The Defendant pled guilty to all four counts of the

Information on November 19, 1999, pursuant to a plea agreement.

Under that agreement, the parties stipulated to an offense level

of 43 and that the Defendant was in Criminal History Category

III. Based on those calculations, the applicable Guidelines

range would have been life imprisonment. But because the

statutory maximum term of incarceration for the charged offenses

was 40 years imprisonment, the agreement calculated the

Defendant’s stipulated Guidelines range as 40 years

imprisonment. On June 8, 2000, the District Court sentenced the

Defendant to the statutory maximum sentence of 480 months

imprisonment, to be followed by three years supervised release.


       B. The Home Confinement and Release Requests

       The Defendant has over 12 years remaining on his sentence,

with a projected release date of March 26, 2033. He is currently

incarcerated at FCI Fort Dix, which is “a low security federal

correctional institution with an adjacent minimum security

satellite camp.” See Fort Dix BOP Website.1           Fort Dix is thus two

separate (although adjacent) institutions, referred to herein as

“Fort Dix Low” and “Fort Dix Camp.”




1
    Available at https://www.bop.gov/locations/institutions/ftd/.




                                       4
      Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 5 of 11



     The Defendant is incarcerated in Fort Dix Low. According to

the Government, as of May 18, 2020, the Bureau of Prisons has

confirmed that no inmates at Fort Dix Low have tested positive

for COVID-19. (Government Letter dated May 19, 2020 (dkt.no.

257) at 2).


     The separate institution, Fort Dix Camp, has had 59 cases

of the virus among inmates, 27 of whom have been transferred to

the recovery floor after being asymptomatic for 10 days.           (Id.)


     On April 23, 2020, the Defendant filed a motion with the

Bureau of Prisons (“BOP”), requesting temporary transfer to home

confinement until the end of the pandemic or, in the

alternative, compassionate release. The Defendant argued that,

compared to others, he was at a significantly greater risk of

suffering from COVID-19 because he is 55 years old and suffers

from prostate cancer. On May 6, 2020, the Defendant filed an

amended request for compassionate release or temporary release

to home incarceration.2 The BOP has not yet issued a decision on

his motion.




2
  There is no statute that authorizes either the BOP or this Court to
grant temporary home confinement. Under 18 U.S.C. § 3624(c), the BOP
has the authority to direct that a prisoner “spends a portion of the
final months of [a prison] term” in home confinement. But that
provision does not authorize temporary home confinement, nor does it
authorize judicial review of the BOP’s decision.



                                     5
        Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 6 of 11




  II.     Applicable Law

    Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act, a court “may not modify a term of imprisonment once it

has been imposed except” that:


        [T]he court, . . . upon motion of the Defendant
        after the Defendant has fully exhausted all
        administrative rights to appeal a failure by the
        Bureau of Prisons to bring a motion on the
        Defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        Defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section 3553(a)
        to the extent that they are applicable, if it finds
        that . . . extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with applicable policy
        statements issued by the Sentencing Commission ...

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13. That section provides that a court

may reduce a term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id., § 1B1.13(3).


    With respect to the “extraordinary and compelling reasons”

requirement, the application notes to Guidelines Section 1B1.13



                                       6
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 7 of 11



provide three instances where such reasons exist: (A) the

Defendant has a terminal illness or serious medical condition

that substantially diminishes his ability care for himself; (B)

the Defendant is, at least 65 years old, has served 10 years or

75 percent of his sentence, and is experiencing a serious age-

related decline in health; or (C) the Defendant’s family

circumstances have changed such that the Defendant is the only

available caregiver for a minor child or incapacitated spouse.

U.S.S.G. § 1B1.13 app. note 1(A)–(C). The application notes also

allow a catchall condition where, “[a]s determined by the

Director of the Bureau of Prisons, there exists in the

Defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in

subdivisions (A) through (C).” Id. at app. note 1(D).


  III. Discussion


    The Court assumes without deciding that it has the power to

decide the motion despite Defendant’s failure to exhaust his

administrative remedies.


    First, Defendant has not carried his burden of

demonstrating compelling and extraordinary circumstances

compelling his release.    He has not demonstrated that he comes

within any of the criteria prescribed by application note 1(A)-



                                    7
      Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 8 of 11



(C) to section 1B1.13(1)(A):      he does not suggest that he has a

terminal illness or serious condition that substantially

diminishes his ability to care for himself; he is 55, well under

the 65-year-old cut-off; and he does not suggest any family

circumstance that demands that he care for a loved one.


      While COVID-19 might present an extraordinary and

compelling case for release for some inmates, this Defendant has

not demonstrated that he is one of them.        As noted above, he is

55 years old, some ten years below the age that the CDC

considers a person to be at high risk for the virus.


      Defendant states that he is pre-diabetic and that he

suffers from prostate cancer.      The Government reports the

following information from Mr. Mungin’s medical records:


  •   Prediabetes: According to the Defendant’s medical records,
      an A1C level greater than 6.4 is consistent with diabetes,
      and an A1C level of between 5.7 and 6.4 shows that a person
      is at increased risk of diabetes. The medical reports
      submitted by the Defendant show that he had A1C levels of
      5.9 and 5.8 in 2015 and 2016, respectively. More recent
      records show that, in 2018, the Defendant attended diabetes
      counseling. He then tested slightly below the at-risk range
      in 2019 and 2020, with A1C levels of 5.6 and 5.5,
      respectively.
  •   Prostate Cancer: In May 2018, the Defendant underwent a
      biopsy, which revealed prostate cancer. The BOP treated the
      cancer with radiation and a form of hormone therapy. The
      Defendant finished his treatment in February 2019. During
      follow-up appointments in May and June 2019, doctors
      reported that he was “doing well.” He is currently taking
      medication for remaining symptoms and making follow-up
      visits with his physicians.


                                     8
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 9 of 11



(Government Letter dated May 19, 2020 (dkt.no. 257) at 10).

    The CDC, however, does not list prediabetes as a risk

factor for COVID-19, See CDC, “Groups at Higher Risk for Severe

Illness,” available at https://www.cdc.gov/coronavirus/2019

ncov/need-extra-precautions/groups-at-higher-

risk.html#diabetes., and Defendant has not suggested that his

A1C levels or his symptoms are moving toward full-on diabetes,

which is a risk factor for the virus.


    Similarly, while the CDC states that cancer treatment can

result in immunocompromise that would increase the risk of the

virus, id., Defendant apparently is not now undergoing any

cancer treatments and has not suggested that any prior

treatments have resulted in a current compromise to his immune

system.


    In any event, the Defendant’s risk of being exposed to

COVID-19 while at his prison facility is relatively low. As

explained above, Fort Dix is made up of two adjacent, but

separate facilities: Fort Dix Low and Fort Dix Camp. All

confirmed cases of coronavirus at Fort Dix are among inmates at

Fort Dix Camp. There have been no confirmed cases of coronavirus

at Fort Dix Low, which is the facility where the Defendant is

incarcerated.




                                    9
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 10 of 11



    Accordingly, Defendant has not demonstrated that COVID-19

constitutes an extraordinary and compelling reason for his

release.


    Second, even if Defendant had shown such reason, the danger

to the community that he poses and the need to punish him for

his offenses counsel against release.       As noted above, Defendant

was, quite simply, a paid killer who committed three murders and

attempted a fourth.    Perhaps as bad, he committed the murders on

public streets putting bystanders in danger and, indeed, in one

shooting, seriously injured three passengers who were in a car

with the intended victim.     Release of a Defendant who has

demonstrated such a callous disregard for human life would put

the community at risk.


    There is also a need for punishment in this instance.               This

Defendant’s guidelines range was life imprisonment, and Judge

Baer sentenced him to the statutory maximum of 480 months

imprisonment.   He still has some twelve years of that sentence

to serve, and the need for just punishment for these heinous

crimes requires that he serve it.




                                    10
     Case 1:97-cr-01105-LAP Document 261 Filed 06/02/20 Page 11 of 11



     For the reasons set out above, Defendant’s motion for

compassionate release (dkt.no. 255) is denied.


SO ORDERED.

Dated:    New York, NY
          June __,
               2   2020



                            ___________________________________
                            Loretta A. Preska
                            Senior United States District Judge




                                    11
